25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Donald E. JONES, Plaintiff Appellant,v.Harry ALLSBROOK, Superintendent;  Davis, Nurse;  Thompson,Nurse;  Aaron Johnson;  Charles Creecy, DefendantsAppellees.
No. 94-6038.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 16, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Alexander B. Denson, Magistrate Judge.  (CA-92-32-CRT-5).
Donald Edgar Jones, appellant pro se.
LaVee Hamer Jackson, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
E.D.N.C.
DISMISSED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals the magistrate judge's denial of his motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   See Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 484 U.S. 903 (1987).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.